In the

    United States Court of Appeals
                 For the Seventh Circuit
                     ____________________
No. 19-3038
JAMES A. DONALD,
                                                  Plaintiff-Appellant,
                                 v.

WEXFORD HEALTH SOURCES, INC., ANTHONY CARTER, and KURT
OSMUNDSON,
                                   Defendants-Appellees.
                     ____________________

         Appeal from the United States District Court for the
                    Central District of Illinois.
              No. 16-1481 — James E. Shadid, Judge.
                     ____________________

   ARGUED OCTOBER 2, 2020 — DECIDED DECEMBER 1, 2020
                ____________________

   Before RIPPLE, KANNE, and HAMILTON, Circuit Judges.
    KANNE, Circuit Judge. When James Donald entered prison,
he had two eyes. Now he has one. The immediate cause of the
loss of his left eye was an aggressive bacterial infection, but
Donald argues that the substandard care of two prison doc-
tors is to blame. He sued the doctors (and one of their employ-
ers) for deliberate indiﬀerence under the Eighth Amendment
and medical malpractice under Illinois law. The district court
2                                                        No. 19-3038

granted summary judgment in favor of the defendants on the
federal claims and one of the malpractice claims. It then relin-
quished jurisdiction over the remaining state-law claims.
    We agree that summary judgment was proper because
(1) the undisputed evidence shows that the defendants did
not act with deliberate indiﬀerence toward an objectively se-
rious medical condition and (2) the district court appropri-
ately exercised supplemental jurisdiction to dispose of the
malpractice claim. We therefore aﬃrm the district court.
                          I. BACKGROUND
   James Donald has an unfortunate ocular history. He has
glaucoma, a common condition that causes increased pres-
sure in the eyes, and he also has keratoconus, a thinning of the
cornea that causes distorted vision. And, to treat his kerato-
conus, Donald had left-eye corneal transplant surgery in 2011.
    A few years later, Donald was convicted of drug crimes,
and he began his prison sentence at Illinois River Correctional
Facility in Canton, Illinois, in September 2014. Before long, his
eye problems started ﬂaring up, causing redness and poor vi-
sion. So he went to see one of Illinois River’s optometrists, Dr.
Anthony Carter, on October 2, 2014. 1 Dr. Carter examined
Donald, noted that his corneal transplant “looked excellent,”
and referred him to Illinois Eye Center in Peoria for an evalu-
ation and a ﬁtting for the contact lens he wore in his left eye.
    Per Dr. Carter’s referral, Donald went to Illinois Eye Cen-
ter on October 27, 2014, and saw Dr. Steven Sicher, an


    1 Dr. Carter was employed by an entity called Eye Care Solutions,
which subcontracts with Defendant Wexford Health Sources, Inc., to pro-
vide care to Illinois River inmates. It is not a party to this case.
No. 19-3038                                                  3

ophthalmologist who specializes in the cornea and external
diseases. Dr. Sicher assessed Donald’s corneal transplant and
found that it was doing well with no signs of graft rejection.
Donald also had normal intraocular pressure. Dr. Sicher rec-
ommended no changes in care and suggested that Donald
continue using eye drops. He also suggested that Donald see
the physician who performed his corneal transplant surgery,
Dr. Catharine Crockett, “in four months.” He did not recom-
mend that Donald see Dr. Crockett for any particular reason
other than for “follow-up maintenance of [his] corneal trans-
plant and keratoconus” because “continuity of care is im-
portant.” Dr. Sicher also recommended that the prison con-
tinue to obtain Donald’s contact lenses; apparently, he did not
realize that part of the reason Donald had been sent to him
was to obtain the prescription for those lenses.
    When Donald returned to Illinois River, Dr. Carter did not
schedule a follow-up appointment with Dr. Crockett because
he didn’t think it was necessary; both he and Dr. Sicher had
concluded that Donald’s eye conditions were stable. And be-
cause Dr. Sicher did not provide Donald’s contact prescrip-
tion, Donald ﬁlled out a records release form, and Dr. Carter
received Donald’s prescription on November 25, 2014. He ap-
proved a supply of lenses the next week and then attempted
to contact Dr. Crockett’s oﬃce to process the order. But de-
spite several attempts and “many calls and letters,” his staﬀ
could not get ahold of Dr. Crockett.
   Strangely, during this same period, the Illinois Depart-
ment of Corrections received a letter from Dr. Crockett stress-
ing the importance of proper treatment and medication for
Donald’s corneal transplant. The letter also indicated that
Donald needed a contact lens “for vision in his left eye.”
4                                                   No. 19-3038

Donald had apparently told his family that he wasn’t getting
proper care, and his family told Dr. Crockett. There is no dep-
osition from Dr. Crockett in the record and no evidence that
she knew the prison was attempting to get in touch with her
or obtain new contacts for Donald. In any event, Donald ﬁ-
nally received new lenses in February 2015.
    When Donald visited Dr. Carter again in May 2015, his eye
pressure had increased because of his glaucoma, so Dr. Carter
approved a reﬁll of his eye-pressure medication. Dr. Carter
continued to monitor Donald’s eye pressure and supply med-
ication over the next two months. By July 30, Donald’s eye
pressure had improved signiﬁcantly.
    On September 17, 2015, Donald reported that his left eye
had been red for two weeks, without irritation. Upon exami-
nation, Dr. Carter saw that the vision in Donald’s left eye had
improved and his corneal transplant was stable, but he also
had a papillary reaction—an allergic or histamine response
that causes bumps to form under the eyelids. Dr. Carter diag-
nosed allergic conjunctivitis in Donald’s left eye and sus-
pected that it was caused by either Donald’s eye drops or con-
tact lens solution. Dr. Carter instructed Donald to stop using
his contacts for a few days to see if his condition improved.
    A week later, on September 24, 2015, Donald’s eye was still
red, still without irritation. Dr. Carter did not suspect corneal
rejection because the redness was generalized rather than
concentrated around the cornea. Donald’s eye pressure had
also continued to improve, his transplant looked good, and
there were no signs of infection. He changed Donald’s eye
drops to see if they were causing the reaction and told Donald
to come back the next month. That was the last time Donald
saw Dr. Carter.
No. 19-3038                                                            5

     On October 19, 2015, Donald saw Dr. Kurt Osmundson for
the ﬁrst time. Dr. Osmundson is a doctor of osteopathic med-
icine and is employed by Defendant Wexford Health Sources,
Inc. (“Wexford”), which provides medical care to inmates at
Illinois prisons. At this visit, Donald complained about in-
creased pain and decreased vision. His left eye was cherry red
in color, and he noticed some “matter in his eye.” Dr. Os-
mundson, who was aware of Donald’s ocular history, diag-
nosed a corneal ulcer and made an urgent referral to an oﬀsite
ophthalmologist.
    Donald was immediately transferred to Illinois Eye Cen-
ter, but no ophthalmologists were in the oﬃce that day. In-
stead, an optometrist, 2 Dr. Jacqueline Crow, examined Don-
ald’s eye and observed redness, swelling, and poor vision. Be-
cause she was not a cornea specialist, she called Dr. Sicher to
discuss her observations. 3 Dr. Sicher concluded that Donald’s
symptoms were more consistent with a corneal graft rejection
than an ulcer. Based on her consultation with Dr. Sicher, Dr.
Crow entered a diagnosis of corneal graft rejection. She also
recommended that Donald change eye drops and that he re-
turn to see Dr. Evan Pike, an ophthalmologist and cornea spe-
cialist, in two or three days.
   When Donald returned to Illinois River—and following
Dr. Crow and Dr. Sicher’s diagnosis and recommendations—
Dr. Osmundson immediately ordered the change in eye drops


    2 Optometrists provide routine eye care and, unlike ophthalmologists,

are not medical doctors.
    3Dr. Crow first asked the transporting guards if they could move
Donald to the office where Dr. Sicher was located, but the request was
denied. The record does not reflect who denied the request.
6                                                         No. 19-3038

and scheduled the follow-up appointment with Dr. Pike. He
also admitted Donald to the inﬁrmary so he could be moni-
tored in the meantime.
    A few days later, on October 22, 2015, Dr. Pike examined
Donald and diagnosed a left-eye corneal ulcer caused by a
bacterial infection. He could not determine if the infection and
the previously diagnosed graft rejection were related, but in
any event, he was forced to treat both conditions at the same
time. He therefore ordered antibiotic drops to treat the infec-
tion and steroid drops to treat the graft rejection. He asked
Donald to return in ﬁve to seven days after the medication
had some time to kick in.
   That day, Dr. Osmundson wrote the order recommended
by Dr. Pike, and the record indicates that Donald received the
prescribed eye drops from a nurse that evening. 4
    Over the next three days, Donald reported that he had no
vision, yellow drainage, and immense pain, all in his left eye.
By October 26, nursing staﬀ conﬁrmed increased pain, bleed-
ing, and drainage. Nurses contacted Dr. Osmundson, who di-
rected them to call Illinois Eye Center for instructions. Donald
was immediately transferred there and seen by Dr. Sicher.
    Dr. Sicher diagnosed a rupture of the globe: “the corneal
graft had come oﬀ and … there was a wide opening in the
front of his eye with protrusion of iris and intraocular con-
tents through the opening in the front of his eye.” This was, in
Dr. Sicher’s words, “an irreversible loss of vision. It’s basically
a disaster.” Dr. Sicher performed surgery to remove Donald’s

    4The nurse and Donald both confirmed this in their depositions, and
the nurse documented delivery of the medication that day. Donald’s claim
on appeal that he did not promptly receive eye drops is unsupported.
No. 19-3038                                                    7

left eye. After surgery, pathological tests revealed that the in-
fection that led to the ruptured globe was caused by pseudo-
monas aeruginosa, bacteria that can act very quickly and
cause perforation in as few as seventy-two hours.
    On December 16, 2016, Donald sued Dr. Carter, Dr. Os-
mundson, and Wexford. He brought claims under 42 U.S.C.
§ 1983 for deliberate indiﬀerence to a serious medical need in
violation of the Eighth Amendment and for medical malprac-
tice under Illinois law.
     During discovery, the defendants jointly submitted an ex-
pert report from Dr. Lisa Nijm, an ophthalmologist and cor-
nea specialist, who opined that, to a reasonable degree of
medical certainty, the earliest indication of a possible corneal
rejection or infection would have appeared on October 18,
2015, three weeks after Donald had last seen Dr. Carter. She
also explained that there was appropriate monitoring and
treatment of Donald’s symptoms at all times prior to his in-
fection and that there is no connection between glaucoma (or
its treatment) and the development of an ulcer.
    Dr. Carter also submitted an expert report from Dr. Julie
DeKinder, an optometrist, who explained that (1) Dr. Carter’s
treatment was appropriate and within the standard of care,
(2) an optometrist is qualiﬁed to treat a patient exhibiting
Donald’s symptoms and would not be expected to refer a pa-
tient with those symptoms to an ophthalmologist, (3) Dr.
Carter’s diagnosis of allergic conjunctivitis was consistent
with Donald’s symptoms at the time, (4) there was no evi-
dence that Donald was suﬀering from a corneal infection or
rejection at any time that he saw Dr. Carter, and (5) the serious
condition that resulted in Donald’s eye loss was unrelated to
the conditions managed by Dr. Carter.
8                                                     No. 19-3038

    Donald also engaged an expert, Dr. Melvin Ehrhardt, but
his testimony was limited to “managing inmate care” and
“coordinated care and communication within a prison set-
ting.” He was not admitted as an expert in optometry, oph-
thalmology, corneal transplants, keratoconus, or corneal ul-
cers. Dr. Ehrhardt opined that Donald showed signs of infec-
tion and graft rejection and that the defendants breached the
standard of care by, among other things, failing to promptly
refer Donald to a specialist and failing to provide medications
on a timely basis.
    After discovery, the defendants moved for summary judg-
ment. The district court granted the defendants’ motions with
respect to the deliberate indiﬀerence claims and exercised its
supplemental jurisdiction to grant summary judgment on the
malpractice claim against Dr. Carter. The court relinquished
jurisdiction over the remaining state-law claims against Dr.
Osmundson and Wexford. Donald then ﬁled this appeal.
                          II. ANALYSIS
    We review the district court’s order granting summary
judgment de novo. Flexible Steel Lacing Co. v. Conveyor Accesso-
ries, Inc., 955 F.3d 632, 643 (7th Cir. 2020) (citing Ga.-Pac. Con-
sumer Prods. LP v. Kimberly-Clark Corp., 647 F.3d 723, 727 (7th
Cir. 2011)). “Summary judgment is appropriate when ‘there
is no genuine dispute as to any material fact and the movant
is entitled to judgment as a matter of law.’” Id. (quoting Fed.
R. Civ. P. 56(a)). “A genuine dispute of material fact exists if
‘the evidence is such that a reasonable jury could return a ver-
dict for the nonmoving party.’ We ‘consider all of the evidence
in the record in the light most favorable to the non-moving
party, and we draw all reasonable inferences from that evi-
dence in favor of the party opposing summary judgment.’”
No. 19-3038                                                     9

Dunn v. Menard, Inc., 880 F.3d 899, 905 (7th Cir. 2018) (ﬁrst
quoting Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986);
and then quoting Feliberty v. Kemper Corp., 98 F.3d 274, 276–77
(7th Cir. 1996)).
    Donald’s primary contention on appeal is that the district
court erred in granting summary judgment on his § 1983
claims for deliberate indiﬀerence to a serious medical condi-
tion in violation of the Eighth Amendment. “‘[D]eliberate in-
diﬀerence to serious medical needs’ of a prisoner constitutes
the unnecessary and wanton inﬂiction of pain forbidden by
the Constitution.” Rodriguez v. Plymouth Ambulance Serv., 577
F.3d 816, 828 (7th Cir. 2009) (quoting Estelle v. Gamble, 429 U.S.
97, 104 (1976)). To succeed on his claims, Donald “must estab-
lish ‘(1) an objectively serious medical condition; and (2) an
oﬃcial’s deliberate indiﬀerence to that condition.’” Gomez v.
Randle, 680 F.3d 859, 865 (7th Cir. 2012) (quoting Arnett v. Web-
ster, 658 F.3d 742, 750, 751 (7th Cir. 2011)).
    The ﬁrst, objective element is satisﬁed by showing that the
plaintiﬀ suﬀered from a condition “that ‘has been diagnosed
by a physician as mandating treatment or one that is so obvi-
ous that even a lay person would perceive the need for a doc-
tor’s attention.’” Gayton v. McCoy, 593 F.3d 610, 620 (7th Cir.
2010) (quoting Hayes v. Snyder, 546 F.3d 516, 522 (7th Cir.
2008)). The second element of “[d]eliberate indiﬀerence is
proven by demonstrating that a prison oﬃcial knows of a sub-
stantial risk of harm to an inmate and ‘either acts or fails to
act in disregard of that risk.’” Gomez, 680 F.3d at 865 (quoting
Arnett, 658 F.3d at 750). This has been called a “high hurdle,”
Rosario v. Brawn, 670 F.3d 816, 821 (7th Cir. 2012), and an “ex-
acting” standard, Johnson v. Doughty, 433 F.3d 1001, 1018 n.6
(7th Cir. 2006) (citing Snipes v. DeTella, 95 F.3d 586, 591 (7th
10                                                   No. 19-3038

Cir. 1996)); it requires “something approaching a total uncon-
cern for the prisoner’s welfare in the face of serious risks,” Ro-
sario, 670 F.3d at 821 (quoting Collins v. Seeman, 462 F.3d 757,
762 (7th Cir. 2006)). A defendant must make a decision that
represents “such a substantial departure from accepted pro-
fessional judgment, practice, or standards, as to demonstrate
that the person responsible actually did not base the decision
on such a judgment.” Sain v. Wood, 512 F.3d 886, 895 (7th Cir.
2008) (quoting Collignon v. Milwaukee County, 163 F.3d 982, 988
(7th Cir. 1998)).
   With this framework in mind, we analyze Donald’s claims
against each defendant in turn.
     A. Claims Against Dr. Carter
    The district court granted summary judgment in favor of
Dr. Carter on Donald’s deliberate indiﬀerence claim because
Donald did not have an objectively serious medical condition
while in Dr. Carter’s care and because Dr. Carter provided ad-
equate treatment. The court also exercised its supplemental
jurisdiction to grant summary judgment in favor of Dr. Carter
on Donald’s Illinois tort claim. While some of our reasoning
diﬀers, we agree with the district court’s order granting sum-
mary judgment in favor of Dr. Carter.
     1. Deliberate Indiﬀerence
   The district court granted summary judgment in favor of
Dr. Carter on Donald’s deliberate indiﬀerence claim for two
reasons. First, the court found that Donald failed to show that
he suﬀered from a serious medical condition. The court ex-
plained that conjunctivitis is not a serious medical condition,
and “no qualiﬁed medical expert or medical provider has pro-
vided evidence [that Donald] suﬀered from anything other
No. 19-3038                                                    11

than conjunctivitis in September of 2015” or that conjunctivi-
tis was linked to the loss of Donald’s eye. Second, the district
court found that even if conjunctivitis were a serious condi-
tion, Donald oﬀered no evidence to show that Dr. Carter’s
treatment represented a “substantial departure from accepted
professional judgment, practice, or standards” such that it
would amount to deliberate indiﬀerence. Id. (quoting Col-
lignon, 163 F.3d at 988).
    We do not completely agree with the district court’s ﬁrst
conclusion. Although other courts have found that conjuncti-
vitis alone is not a serious medical condition, see Potter v. Dep-
uty Att’ys Under Abraham, 304 Fed. App’x 24, 28 (3d Cir. 2008),
Donald did not have conjunctivitis alone. It’s true that Donald
generally lacks medical testimony from a qualiﬁed expert to
establish that he had an objectively serious condition while in
Dr. Carter’s care. But the conclusion that Donald did not suf-
fer “from anything other than conjunctivitis” at the relevant
time somewhat oversimpliﬁes the matter.
    It is undisputed that, since before entering prison, Donald
suﬀered from glaucoma and keratoconus, the latter of which
was treated with a corneal transplant. Add those ailments to
the conjunctivitis later diagnosed by Dr. Carter, and it’s clear
that Donald’s eye condition was more complex than your av-
erage patient’s. And it’s possible that the combination of these
aﬄictions created a condition serious enough to satisfy the
objective requirement of a deliberate indiﬀerence claim. Gay-
ton, 593 F.3d at 620 (“A medical condition need not be life-
threatening to be serious; rather, it could be a condition that
would result in further signiﬁcant injury or unnecessary and
wanton inﬂiction of pain if not treated.”).
12                                                 No. 19-3038

    In fact, we have previously indicated—albeit in an un-
published order—that glaucoma “is manifestly a suﬃciently
serious medical condition to satisfy the objective element of
the deliberate indiﬀerence standard.” O’Banner v. Bizzell, 151
F.3d 1033, *2 (7th Cir. 1998) (nonprecedential). Keratoconus,
too, has been found to be a serious medical condition. See
Nunez v. Spiller, No. 15-CV-00514-SMY, 2015 WL 3419513, at
*2 (S.D. Ill. May 28, 2015); Marshall v. Nickel, No. 06-C-617-C,
2007 WL 5582139, at *5 (W.D. Wis. Jan. 29, 2007). And the same
goes for a stable corneal transplant. Spencer v. Kokor, No.
117CV00597LJOJLTPC, 2018 WL 1305742, at *3 (E.D. Cal. Mar.
13, 2018); see Henley v. Richter, No. 11-CV-89, 2013 WL
1288035, at *12 (E.D. Wis. Mar. 26, 2013) (“[Defendants] con-
cede that [Plaintiﬀ’s] corneal transplant constitutes a serious
medical need … .”).
   In addition, some evidence in the record supports that
Donald’s eye aﬄictions required ongoing monitoring, if not
actual treatment, which indicates a serious medical condition.
Gayton, 593 F.3d at 620. For example, the letter from Dr.
Crockett advised that Donald needed to be “regularly as-
sessed for any transplant rejection,” and Dr. Carter sent Don-
ald to an outside ophthalmologist for an evaluation.
    Though Donald failed to put forth expert testimony estab-
lishing that he had an objectively serious condition while in
Dr. Carter’s care, and such testimony would have been bene-
ﬁcial, Donald had an undoubtedly unique combination of eye
conditions, most of which have been deemed objectively seri-
ous even in isolation. We therefore assume without deciding
that Donald had a serious medical condition while in Dr.
Carter’s care. See Bone v. Drummy, No. 2:12-CV-80-WTL-
WGH, 2014 WL 3566576, at *4 (S.D. Ind. July 18, 2014)
No. 19-3038                                                   13

(“[P]reexisting and underlying eye issues,” including g lau-
coma and keratoconus, “are objectively serious medical con-
cerns.”).
    But that’s only half the inquiry. Donald must also show
that Dr. Carter acted with deliberate indiﬀerence toward the
risk posed by that serious condition. Arnett, 658 F.3d at 750.
And we agree with the district court’s second conclusion that
Donald did not show that Dr. Carter acted with deliberate in-
diﬀerence.
    The evidence compels this conclusion. Expert testimony
established that Donald’s symptoms while in Dr. Carter’s
care—generalized redness with no irritation—were con-
sistent with Dr. Carter’s diagnosis of conjunctivitis. Expert
testimony also established that optometrists like Dr. Carter
are qualiﬁed to treat conjunctivitis, along with a stable corneal
transplant and glaucoma, and that Dr. Carter acted within his
duty of care when treating these conditions. Indeed, the rec-
ord shows that Dr. Carter successfully treated Donald’s glau-
coma by reducing his eye pressure and continually monitored
the status of his corneal transplant. And expert testimony es-
tablished that any indication of corneal rejection or infection
would have appeared no earlier than October 18, 2015—three
weeks after Dr. Carter last saw Donald—so Dr. Carter could
not have known about, let alone disregarded, the risk of harm
posed by these other ailments.
    Donald marshalled no expert testimony to contradict the
above evidence that Dr. Carter appropriately monitored and
treated Donald’s various eye conditions. The one expert Don-
ald did retain, Dr. Ehrhardt, was admitted to opine only on
“coordinated care and communication within a prison set-
ting.” But the district court made clear that Dr. Ehrhardt “is
14                                                 No. 19-3038

not qualiﬁed to testify as an optometrist or ophthalmologist
concerning speciﬁc eye care or conditions,” so his testimony
cannot support Donald’s assertions that his symptoms “were
consistent with graft rejection or infection of the eye” or that
Dr. Carter should have referred Donald to a “qualiﬁed corneal
specialist physician in light of the complexity of his condi-
tion.” We therefore reject Dr. Ehrhardt’s inadmissible state-
ments concerning supposed signs of infection or graft rejec-
tion and the need for Dr. Carter to promptly refer Donald to
a cornea specialist or provide certain medications. See Lewis v.
CITGO Petroleum Corp., 561 F.3d 698, 704 (7th Cir. 2009) (“To
defeat a summary judgment motion, … a party may rely only
on admissible evidence. This rule applies with equal vigor to
expert testimony.” (citing, among other cases, Porter v. White-
hall Labs., Inc., 9 F.3d 607, 612 (7th Cir. 1993))).
    Given his lack of admissible expert testimony, Donald re-
sorts to arguing about the delay in receiving his contact
lenses, which he attributes to Dr. Carter. First oﬀ, the record
shows that Dr. Crockett’s oﬃce, not Dr. Carter, was the cause
of the delay. At any rate, Donald also fails to explain how that
delay is relevant or how it had anything to do with his later
eye problems. Worse, Donald borders on misrepresenting the
record by repeatedly suggesting that these lenses were “pre-
scribed to treat his serious eye condition” and that he “could
lose the corneal transplant if the lens … was not supplied.”
Those unfounded assertions stem from a mistaken assump-
tion made by Dr. Ehrhardt, but Dr. Crockett’s letter explained
that the lenses were merely for improved vision: “[Donald]
only sees adequately at distance with a myopic contact lens,
so if you wish this patient to see anything or not be considered
legally blind, you will supply him with the contact lens that
he requires for vision in his left eye.” What’s more, Dr. Nijm
No. 19-3038                                                     15

conﬁrmed that wearing a contact lens only increases a patient’s
risk of developing a corneal ulcer.
    All of this evidence shows that Dr. Carter did not act with
deliberate indiﬀerence to any of Donald’s conditions. The dis-
trict court therefore appropriately granted summary judg-
ment in favor of Dr. Carter on Donald’s deliberate indiﬀer-
ence claim.
   2. Medical Malpractice
   Next, we must determine whether the district court
properly exercised supplemental jurisdiction over Donald’s
remaining state-law malpractice claim against Dr. Carter.
Here, too, we apply de novo review. Groce v. Eli Lilly & Co., 193
F.3d 496, 499–500 (7th Cir. 1999).
    When “the federal claim in a case drops out before trial,”
a district court usually “relinquish[es] jurisdiction over any
supplemental claim to the state courts.” Leister v. Dovetail, Inc.,
546 F.3d 875, 882 (7th Cir. 2008) (citing Brazinski v. Amoco Pe-
troleum Additives Co., 6 F.3d 1176, 1182 (7th Cir. 1993)). But “ju-
dicial economy, convenience, fairness and comity may point
to federal retention of state-law claims … when it is absolutely
clear how the pendent claims can be decided.” Wright v. Asso-
ciated Ins. Cos. Inc., 29 F.3d 1244, 1251 (7th Cir. 1994).
    “Here, as in any medical malpractice action, [Donald] had
the burden of establishing, through expert testimony, the
standard of care applicable to [Dr. Carter], to identify the un-
skilled or negligent manner in which [Dr. Carter] deviated
from that standard, and show a causal connection between
that deviation and the injuries sustained.” Jones v. Chi. Osteo-
pathic Hosp., 738 N.E.2d 542, 547 (Ill. App. 2000) (citing Purtill
16                                                No. 19-3038

v. Hess, 489 N.E.2d 867, 872 (Ill. 1986); Lloyd v. County of Du
Page, 707 N.E.2d 1252, 1258 (Ill. App. 1999)).
    “The general rule is that expert testimony is required to
establish” the above elements. Prairie v. Univ. of Chi. Hosps.,
698 N.E.2d 611, 615 (Ill. App. 1998). But Donald has no experts
competent to testify about the standard of care for an optom-
etrist, how Dr. Carter breached that standard, or how that
breach caused Donald’s injuries. Nor does he have any evi-
dence to rebut the expert testimony that optometrists like Dr.
Carter are qualiﬁed to evaluate and treat a stable corneal
transplant, glaucoma, and conjunctivitis, and that Dr. Carter
rendered appropriate care with respect to these conditions.
And as explained, Donald lacks evidence that he showed any
symptoms of an infection or a graft rejection at any point
while in Dr. Carter’s care, or even that such symptoms could
have been present at that time.
    Donald relies heavily on Dr. Ehrhardt’s opinions, but
again, these are largely inadmissible. To the extent his opin-
ions are limited to the topic on which he was admitted to tes-
tify—“coordinated care and communication within a prison
setting”—they mean nothing without admissible expert testi-
mony that Donald’s condition required more than what Dr.
Carter provided or that Donald’s condition at that time was
connected to his eventual eye loss.
    Donald also argues that Dr. Carter was negligent by fail-
ing to speedily procure new contact lenses and failing to fol-
low Dr. Sicher’s advice to schedule follow-up appointments
with Dr. Crockett every four months. We have already re-
jected the ﬁrst of these arguments. As for the second, Dr.
Sicher never recommended that Donald see Dr. Crockett every
four months; he suggested scheduling one appointment “in
No. 19-3038                                                  17

four months” for general “continuity of care” purposes. Nei-
ther Dr. Sicher nor Dr. Carter saw any problems with Don-
ald’s transplant at the time, and Donald oﬀers no admissible
evidence that Dr. Carter’s failure to schedule that check-up
somehow breached the standard of care or caused Donald’s
eye loss a year later. He simply asserts that Dr. Carter was not
qualiﬁed to provide routine post-operative care, but this is not
supported by any testimony from an optometrist or ophthal-
mologist and is, in fact, ﬂatly contradicted by Dr. DeKinder.
    Given this dearth of evidence, expert or otherwise, Donald
cannot prove the elements of an Illinois medical malpractice
claim. It is thus “absolutely clear” that summary judgment
was appropriate on Donald’s malpractice claim against Dr.
Carter in addition to the deliberate indiﬀerence claim. Wright,
29 F.3d at 1251.
   B. Claims Against Dr. Osmundson
   The district court dismissed Donald’s deliberate indiﬀer-
ence claim against Dr. Osmundson because Donald lacked ev-
idence showing that Dr. Osmundson acted with deliberate in-
diﬀerence. Again, we agree with the district court.
   There is no dispute that by the time Donald ﬁrst saw Dr.
Osmundson on October 19, 2015, Donald had developed an
objectively serious medical condition. The question is
whether Dr. Osmundson responded to that condition with
deliberate indiﬀerence.
   An overview of Dr. Osmundson’s actions shows that he
was not deliberately indiﬀerent to Donald’s condition. First,
he referred Donald to a specialist on an urgent basis the ﬁrst
time he examined him. He next carried out every recommen-
dation made by Dr. Crow (in consultation with Dr. Sicher)
18                                                No. 19-3038

and admitted Donald to the inﬁrmary to be monitored. Then,
after Donald saw Dr. Pike, Dr. Osmundson executed each of
his recommendations. And when he was informed that Don-
ald’s condition had deteriorated, he instructed nurses to con-
tact Illinois Eye Center, and Donald was transferred there im-
mediately. In short, Dr. Osmundson urgently referred Donald
to an outside specialist at the ﬁrst opportunity and approved
every recommendation made by a specialist thereafter.
   Donald strains to make Dr. Osmundson’s above actions
look like “‘something approaching a total unconcern’ for
[Donald’s] welfare.” Rosario, 670 F.3d at 822 (quoting Collins,
462 F.3d at 762). His argument goes something like this: sure,
Dr. Osmundson urgently referred Donald to an ophthalmol-
ogist, but Donald only saw an optometrist; Dr. Osmundson
must have known that his order was not carried out and
should have ensured that it was; he should not have “blindly
accepted” Dr. Crow’s graft-rejection “misdiagnosis,” which
delayed Donald’s treatment and led to the loss of his eye; and
he didn’t personally guarantee that Donald received the eye
drops that Dr. Pike recommended.
    The ﬁrst problem with these arguments is that there is no
competent evidence to support them. Dr. Osmundson testi-
ﬁed that he did not know Donald had not seen an ophthal-
mologist. Donald’s assertion that a jury could ﬁnd otherwise
is empty, and in any event, Dr. Crow consulted with Dr.
Sicher—an ophthalmologist—before rendering a diagnosis.
The record reﬂects that Donald did, in fact, timely receive the
eye drops that Dr. Osmundson prescribed. And the unrebut-
ted expert testimony establishes that Dr. Osmundson acted
appropriately in following the recommendations and diagno-
sis received from other doctors.
No. 19-3038                                                   19

    Second, as a legal matter, Donald’s argument that Dr. Os-
mundson should have done more than “blindly accept” spe-
cialists’ recommendations is unavailing. To be sure, “[d]elib-
erate indiﬀerence may occur where a prison oﬃcial, having
knowledge of a signiﬁcant risk to inmate health or safety, ad-
ministers ‘blatantly inappropriate’ medical treatment, acts in
a manner contrary to the recommendation of specialists, or
delays a prisoner’s treatment for non-medical reasons,
thereby exacerbating his pain and suﬀering.” Perez v. Fenoglio,
792 F.3d 768, 777 (7th Cir. 2015) (citations omitted) (quoting
Edwards v. Snyder, 478 F.3d 827, 831 (7th Cir. 2007)) (citing
Arnett, 658 F.3d at 753; McGowan v. Hulick, 612 F.3d 636, 640
(7th Cir. 2010)). But Donald points to no authority for the
proposition that a doctor who follows the advice of a specialist,
in circumstances like these, exhibits deliberate indiﬀerence.
   Perhaps Donald could survive summary judgment if he
had evidence that Dr. Osmundson knew that the advice he
received from Drs. Crow, Sicher, or Pike was “blatantly inap-
propriate” and carried it out anyway. Pyles v. Fahim, 771 F.3d
403, 412 (7th Cir. 2014). But Donald has no such evidence, so
he cannot fault Dr. Osmundson for following their recom-
mendations.
    Nor can Dr. Osmundson be liable under a theory that he
didn’t micromanage his nurses closely enough. “[N]othing in
the record suggests that [any] nurse was anything less than
attentive to [Donald’s] condition.” Gilman v. Amos, 445 F.
App’x 860, 864 (7th Cir. 2011) (nonprecedential). Regardless,
Dr. Osmundson could be liable only if he “kn[e]w about the
conduct and facilitate[d] it, approve[d] it, condone[d] it, or
turn[ed] a blind eye for fear of what [he] might see.” Jones v.
City of Chicago, 856 F.2d 985, 992 (7th Cir. 1988). There is no
20                                                  No. 19-3038

evidence that Dr. Osmundson knew of inadequate treat-
ment—because there was none.
   We therefore conclude that summary judgment in favor of
Dr. Osmundson was proper.
     C. Monell Claim Against Wexford
    Finally, we must determine whether the district court
properly disposed of Donald’s claim against Wexford for de-
liberate indiﬀerence under a Monell theory of liability. See Mo-
nell v. New York City Dep’t of Soc. Servs., 436 U.S. 658 (1978)
(local governments can be held liable for § 1983 violations
where the constitutional deprivation results from policy or
custom). The district court granted summary judgment in fa-
vor of Wexford after concluding that Donald “failed to estab-
lish an underlying constitutional violation.”
    “[W]e’ve held that the Monell theory of municipal liability
applies in § 1983 claims brought against private companies
that act under color of state law,” such as Wexford, where “‘an
oﬃcial with ﬁnal policy-making authority’ acted for the cor-
poration.” Whiting v. Wexford Health Sources, Inc., 839 F.3d 658,
664 (7th Cir. 2016) (quoting Thomas v. Cook Cnty. Sheriﬀ’s Dep’t,
604 F.3d 293, 303 (7th Cir. 2009)). But “if the plaintiﬀ’s theory
of Monell liability rests entirely on individual liability,” as
Donald’s does here, then “negating individual liability will
automatically preclude a ﬁnding of Monell liability.” Id. We
therefore agree that summary judgment in favor of Wexford
was appropriate because Donald failed to establish a deliber-
ate indiﬀerence claim against Dr. Osmundson individually.
                       III. CONCLUSION
    For the above reasons, we AFFIRM the decision of the dis-
trict court.